A072A
(Rev. 8/82)

 

In the United States District Cdurt
For the Southern District of Georgia
_ Brunswick Division

CLAUDIO MORALES, *
*
Petitioner, * CIVIL ACTION NO.: 2:18-cv-28
*
v. *
*
L.A. JONES, Acting Warden, *
*
Respondent *
OI{D]ZR

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge’s
Report and Recommendation, dkt. no. 17. The Court additionally
has considered Respondent's Notice, which confirms that the
Bureau of Prisons (“BOP”) has restored Petitioner Claudio
Morales' (“Morales”) good conduct time and expunged Morales’
record regarding the incident in question, as the Magistrate
Judge recommended. Dkt. No. 19. Respondent’s Notice also
confirms that Morales’ projected release date has been updated
to reflect this restoration. Dkt. No. 19, p. 2; Dkt. No. 19-2.
Morales does not dispute any assertion in Respondent’s Notice.

Thus, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation as the opinion of the Court. The Court GRANTS

 

Morales' 28 U.S.C. § 2241 Petition and DIRECTS the Clerk of
Court to CLOSE this case and enter the appropriate judgment of

dismissal.1

so oRDERED, this ?L;Z/day of 4//j{§)(319\x’y’ , 2018.

 

S§Y/ LISA GODBEY wooD, JUDGE
TED sTATES DISTRICT coURT
soUTHERN DISTRICT oF GEORGIA

 

1 Although the Court adopts the Magistrate Judge’s recommendation and
grants Morales his requested relief, Respondent is under no further
obligations in this case, based on the representations made in his

Notice.

AO 72A
(Rev. 8/82)

 

 

